Page 1 of 5

Case 8:18-cr-00492-JDW-JSS Document 103 Filed 01/07/20 Page 1 of 5 PagelD 406
Andre Maytum

8:18-cr-492-T-27AAS

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA Case Number: 8:18-cr-492-T-27AAS
Vv. USM Number: 72396-018
ANDRE MAYTUM Adam Nate, AFPD

 

JUDGMENT IN A CRIMINAL CASE

The Defendant pleaded guilty to Count Five of the Indictment. The Defendant is adjudicated guilty of the following offense:

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
18 U.S.C. §§ 922(g), 924(a)(2), Unlawful Possession of a Firearm by a Convicted March 22, 2018 Five

and 2 Felon

The Defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that the Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the Defendant shall notify the court and United States Attorney of any material
change in the Defendant's economic circumstances.

Date of Sentence: January 7, 2020

      
 

JAMES D. WHITTEMORE
TED STATES DISTRICT JUDGE
Tr

Signed: January 7 ~, 2020

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Page 2 of 5
Case 8:18-cr-00492-JDW-JSS Document 103 Filed 01/07/20 Page 2 of 5 PagelD 407
Andre Maytum

8:18-cr-492-T-27AAS
IMPRISONMENT

The Defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
SIXTY-THREE (63) MONTHS with credit for time served as calculated by the Bureau of Prisons. Defendant's federal
sentence will commence immediately and will therefore run partially concurrent with the underlying state court cases in
Pasco County Circuit Court, Docket Numbers 2018CF3961, 2018CF4306, and 2018CF4971.

The Court makes the following recommendations to the Bureau of Prisons:
e Incarceration at Coleman, Florida.
e Participation in 500 hour RDAP substance abuse program.

The Defendant is remanded to the custody of the United States Marshal.

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By:

 

Deputy U.S. Marshal

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Page 3 of 5
Case 8:18-cr-00492-JDW-JSS Document 103 Filed 01/07/20 Page 3 of 5 PagelD 408
Andre Maytum
8:18-cr-492-T-27AAS

SUPERVISED RELEASE

Upon release from imprisonment, the Defendant will be on supervised release for a term of THIRTY-SIX (36)
MONTHS.

MANDATORY CONDITIONS

Defendant shall not commit another federal, state or local crime.

Defendant shall not unlawfully possess a controlled substance.

Defendant shall refrain from any unlawful use of a controlled substance. Defendant shall submit to one drug test
within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
court.

4. Defendant shall cooperate in the collection of DNA as directed by the Probation Officer.

wn>

The Defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The Defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Page 4 of §
Case 8:18-cr-00492-JDW-JSS Document 103 Filed 01/07/20 Page 4 of 5 PagelD 409

Andre Maytum
8:18-cr-492-T-27AAS

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, Defendant shall comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by Probation Officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

1.

aos

10.

11.

12.

13.

Defendant shall report to the Probation Office in the federal judicial district where you are authorized to reside within
72 hours of the time you were released, unless the Probation Officer instructs you to report to a different Probation
Office or within a different time frame.

After initially reporting to the Probation Office, you will receive instructions from the court or the Probation Officer
about how and when Defendant shall report to the Probation Officer, and Defendant shall report to the Probation
Officer as instructed.

Defendant shall not knowingly leave the federal judicial district where you are authorized to reside without first
getting permission from the court or the Probation Officer.

Defendant shall answer truthfully the questions asked by your Probation Officer.

Defendant shall live at a place approved by the Probation Officer. If you plan to change where you live or anything
about your living arrangements (such as the people you live with), Defendant shall notify the Probation Officer at
least 10 days before the change. If notifying the Probation Officer in advance is not possible due to unanticipated
circumstances, Defendant shall notify the Probation Officer within 72 hours of becoming aware of a change or
expected change.

Defendant shall allow the Probation Officer to visit you at any time at your home or elsewhere, and Defendant shall
permit the Probation Officer to take any items prohibited by the conditions of your supervision that he or she
observes in plain view,

Defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the Probation
Officer excuses you from doing so. If you do not have full-time employment Defendant shall try to find full-time
employment, unless the Probation Officer excuses you from doing so. If you plan to change where you work or
anything about your work (such as your position or your job responsibilities), Defendant shall notify the Probation
Officer at least 10 days before the change. If notifying the Probation Officer at least 10 days in advance is not
possible due to unanticipated circumstances, Defendant shall notify the Probation Officer within 72 hours of
becoming aware of a change or expected change.

Defendant shall not communicate or interact with someone you know is engaged in criminal activity. If you know
someone has been convicted of a felony, Defendant shall not knowingly communicate or interact with that person
without first getting the permission of the Probation Officer.

If you are arrested or questioned by a law enforcement officer, Defendant shall notify the Probation Officer within
72 hours.

Defendant shail not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death
to another person such as nunchakus or tasers).

Defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human
source or informant without first getting the permission of the court.

If the Probation Officer determines that you pose a risk to another person (including an organization), the Probation
Officer may require you to notify the person about the risk and Defendant shall comply with that instruction. The
Probation Officer may contact the person and confirm that you have notified the person about the risk.

Defendant shall follow the instructions of the Probation Officer related to the conditions of supervision.

U.S. Probation Office Use Only

AU.S. Probation Officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Page 5 of 5
Case 8:18-cr-00492-JDW-JSS Document 103 Filed 01/07/20 Page 5 of 5 PagelD 410

Andre Maytum
8:18-cr-492-T-27AAS

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

The Defendant shall also comply with the following additional conditions of supervised release:

1. The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the
probation officer’s instructions regarding the implementation of this court directive. Further, the defendant
shall contribute to the costs of these services not to exceed an amount determined reasonable by the
Probation Office’s Sliding Scale for Substance Abuse Treatment Services. During and upon completion of
this program, the defendant is directed to submit to random drug testing.

2. The defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and
follow the probation officer’s instructions regarding the implementation of this court directive. Further, the
defendant shall contribute to the costs of these services not to exceed an amount determined reasonable by
the Probation Office’s Sliding Scale for Mental Health Treatment Services.

CRIMINAL MONETARY PENALTIES

The Defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment Restitution Fine AVAA JVTA Assessment**
Assessment*
$100.00 N/A Waived N/A N/A

SCHEDULE OF PAYMENTS
Special Assessment shall be paid in full and is due immediately.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA

assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, and (9) penalties, and (10)
costs, including cost of prosecution and court costs.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
